Citation Nr: 0305012	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  97-11 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1973 and from July 1975 to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, among other things, denied the 
veteran's application to reopen a claim of service connection 
for a skin disability which had earlier been denied in April 
1985 and July 1994 RO decisions and granted the veteran an 
increased, 10 percent, rating for service connected left knee 
disorder.  The appeal has been before the Board on two 
earlier occasions - in March 1999 and in October 2001.  In 
March 1999, the Board, among other things, found that new and 
material evidence had been submitted to reopen the claim of 
service connection for the skin disability and remanded that 
issue, along with the claim for an increased rating for 
service connected left knee disorder, for further evidentiary 
development.  In October 2001, the Board once again remanded 
the veteran's appeal, in part, to clarify whether the veteran 
intended to withdraw his appeal as indicated in a record 
obtained from a VA medical center as well as to undertake 
further necessary evidentiary development.  In a November 
2001 statement in support of claim, the veteran notified the 
RO that he did not want to withdrawn any of the issues on 
appeal and he wanted his appeal to go forward. 


FINDINGS OF FACT

1.  The record includes uncontradicted medical opinion 
evidence indicating that a skin disability, diagnosed as a 
skin rash, was brought about by military service.

2.  The veteran's left knee disorder is manifested by adverse 
symptomatology that equates to moderate functional 
impairment. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, a 
skin disability diagnosed as a skin rash was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2002).

2.  The veteran's left knee disorder meets the criteria for a 
20 percent disability rating.  38 U.S.C.A. §§ 1155, 1151, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In this case, a review of the record on appeal shows VA's 
two-part duty has been fulfilled to the extent possible.  
First, a review of the record on appeal shows VA notified the 
veteran of evidence and information necessary to substantiate 
his claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Second, a review of the record on appeal shows that 
VA, on a number of occasions, notified the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  Id.

Specifically, as to VA's duty to notify the veteran of 
evidence and information necessary to substantiate his 
claims, a review of the record on appeal shows that the 
veteran was provided this information by means of the 
discussions by the RO, and/or the Board, in rating decisions, 
a statement of the case, a supplemental statement of the 
case, in letters, and in Board remands as well as 
conversations had at the veteran's personal hearing.  See RO 
decisions dated in September 1996 and July 1997; statement of 
the case issued in November 1996; supplemental statement of 
the case issued in October 2002; RO letters to the veteran 
dated in November 1997, April 1999, and April 2000; the 
Board's remands dated in March 1999 and October 2001; and the 
transcript from the veteran's April 1997 personal hearing.  
In the above documents, the veteran was specifically provided 
notice of the laws and regulations governing a claim for 
service connection and a claim for an increased rating for a 
left knee disorder.  Therefore, the Board finds that VA has 
no outstanding duty to inform the veteran of the information 
necessary to substantiate his claims.

Next, as to VAs' duty to notify the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf, a review of the record on appeal shows that VA, on a 
number of occasions, provided the veteran with this notice.  
See RO decisions dated in September 1996 and July 1997; 
statement of the case issued in November 1996; supplemental 
statement of the case issued in October 2002; RO letters to 
the veteran dated in November 1997, April 1999, and April 
2000; the Board's remands dated in March 1999 and October 
2001; and the transcript from the veteran's April 1997 
personal hearing.  

The Board recognizes that VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, a review of 
the record on appeal shows the veteran was given notice that 
he needed to file with the RO the name and address of all 
places that he received treatment for his skin disability to 
help establish a connection between current skin problems and 
military service as well as to show a worsening of his 
service connected left knee disorder.  The RO thereafter 
obtained all of the veteran's service medical records and the 
veteran filed, and/or the RO obtained, all available and 
identified post-service medical records.  In addition, in 
reply to the RO's and/or the Board's notice to the veteran 
that he needed to file any evidence he had that could 
substantiate his claims, the veteran filed written arguments 
in support of his claims as well as testified at a personal 
hearing in April 1997.  Additionally, a review of the record 
on appeal shows VA, in June 1996, December 1996, June 1997, 
and May 2002, obtained examinations of the veteran to 
ascertain the origins or etiology of his current skin 
disability and/or the current severity of his service 
connected left knee disorder.  Therefore, the Board finds 
that VA has met both parts of its notice duties.

Accordingly, the Board finds that VA has met the requirements 
of the VCAA to the extent possible, and there would be no 
possible benefit to remanding this case to the RO for its 
reconsideration of the requirements of the VCAA.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for reconsideration under VCAA, poses no 
harm or prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  Likewise, 
because there is no indication that there is additional 
outstanding evidence that is necessary for a fair 
adjudication of these issues, adjudication of the claims at 
this juncture may go forward because it poses no risk of 
prejudice to the veteran.  Id.

The Merits

Service Connection

As to the merits of the claim of service connection for a 
skin disability, the veteran asserts that he first manifested 
skin problems while in military service and that the 
currently diagnosed skin rash is a continuation of his in-
service skin problems.  Alternatively, the veteran alleges 
that current skin disability was caused by his exposure to 
herbicides while serving in the Republic of Vietnam.  It is 
also requested that the veteran be afforded the benefit of 
the doubt. 

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

Moreover, when adjudicating claims of service connection due 
to alleged herbicide exposure (including Agent Orange), VA 
must consider both direct service connection under 38 C.F.R. 
§ 3.307 and presumptive service connection under 38 C.F.R. 
§ 3.307 for the disease process enumerated at 38 C.F.R. 
§ 3.309(e).

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  The Veterans Education 
and Benefit Expansion Act of 2001, Pub. L. No. 107-103, 
§ 201, 115 Stat. 976 (2001) (codified as amended at 38 U.S.C. 
§ 1116(f) (2002)).  When such a veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), which disorders have been 
shown to be caused by exposure to Agent Orange, to a degree 
of 10 percent or more following his service in the Republic 
of Vietnam, the disorder shall be presumed to have been 
incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e) (2001).  In addition, the United States of 
Appeals for the Federal Circuit has held that the Veteran's 
Dixon and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service and served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, (i.e., a Vietnam Era Veteran) the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; PCT; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea); type 2 diabetes; and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2002).  The diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, PCT, or subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (2002).

Because the veteran's claim of service connection for a skin 
disability constitutes a claim for service connection on both 
a presumptive and direct bases, the Board will first look at 
the claim based on direct service incurrence pursuant to 
38 C.F.R. § 3.303.  

In this regard, the Board notes that the veteran's DD-214 
shows he served in the Republic of Vietnam from February 1969 
to January 1970 and his awards and decorations included the 
Combat Infantry Badge as well as the Bronze Star Medal with V 
devise.  

Tellingly, controlling laws and regulations provide that, in 
the case of any veteran who engaged in combat with the enemy, 
the Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
condition, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b).  

Therefore, given the veteran's awards, especially those 
distinguishing him for his combat service, the Board finds 
that the veteran indeed served in combat.  Accordingly, for 
the purpose of determining whether he is entitled to service 
connection for a skin disability, the Board finds the 
veteran's recitation of in-service events, namely his claims 
that had had a problem with a skin rash since he served in 
the Republic of Vietnam and that he was exposed to what 
appeared to be herbicides while serving in the Republic of 
Vietnam (see VA examinations dated in February 1985, June 
1997, and May 2002 and the transcript from the veteran's 
personal hearing dated in April 1997), are accurate 
recitations.  Therefore, the Board finds that the record on 
appeal contains credible evidence of an in-service disease or 
injury.

Next, the Board notes that service medical records show the 
veteran's complaints and/or treatment for a rash on his neck 
and back in December 1982, diagnosed as contact dermatitis.  
Thereafter, post-service medical records show the veteran's 
complaints and/or treatment for skin disabilities beginning 
in February 1985, less then two years after his separation 
from military service, variously diagnosed as tinea pedis, 
tinea versicolor, and/or a skin rash.  See VA skin 
examination dated in February 1985, June 1997, and May 2002.  
Accordingly, the Board finds that the record on appeal 
contains credible medical evidence of a current skin 
disability.

Lastly, the Board notes that the post-service record includes 
medical opinions directly linking at least one of the 
veteran's current skin disabilities, the skin rash, to his 
military service.  Specifically, both the June 1997 and May 
2002 VA examiners opined that the veteran's skin rash was 
caused by a fungal infection that started in the Republic of 
Vietnam.  These opinions stand uncontradicted by any other 
evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (VA may only consider independent medical evidence to 
support its findings and is not permitted to base decisions 
on its own unsubstantiated medical conclusions). 

Accordingly, the Board finds that the record on appeal 
contains credible statements of the veteran having had a 
problem with an observable disease process while in military 
service (i.e., a skin rash) (see King v. Brown, 
5 Vet. App. 19, 21 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991) (lay witnesses are competent under the 
law to describe symptoms they have seen or experienced), the 
post-service records show the veteran being diagnosed with 
skin disabilities diagnosed as tinea pedis, tinea versicolor, 
and/or a skin rash starting less then two years after the 
veteran's separation from military service, and two VA 
examiners have linked the veteran's current skin rash to his 
military service.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (establishing service connection requires finding 
a relationship between a current disability and events in 
service or an injury or disease incurred there).  Under such 
circumstances, and granting the veteran the benefit of any 
doubt in this matter, the Board concludes that the evidence 
supports a grant of service connection for a skin rash.  
Colette v. Brown, 82 F.2d 389 (Fed. Cir. 1996); Hensley v. 
Brown, 5 Vet. App. 155 (1993); 38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  

(Parenthetically, the Board notes that, given that the above 
discussion explains why VA is granting the veteran all 
benefits sought on appeal (i.e., service connection for a 
skin disability), the Board's with not go on to discuss 
presumptive service for certain specific disease processes 
caused by herbicide exposure found at 38 U.S.C.A. §§ 1113, 
1116(a)(3) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(ii), 
(a)(6)(iii), (d), 3.309(e) (2002).)

The Increased Rating Claim

As to the veteran's increased rating claim, the veteran and 
his representative contend that the veteran experiences 
increased adverse symptomatology due to his left knee 
disorder that in turn warrants a higher evaluation.  
Specifically, they reported that the veteran had had problems 
with pain, weakness, and instability.  It is also requested 
that the veteran be afforded the benefit of the doubt. 

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2002).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, the veteran was granted service connection for 
impairment of the left knee under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (recurrent subluxation or lateral 
instability of the knee) and the RO has most recently rated 
this disability as 10 percent disabling.  See RO decisions 
dated in April 1985, September 1996, and July 1997.

Under Diagnostic Code 5257, where there is knee impairment to 
a severe degree, due to recurrent subluxation or lateral 
instability, a 30 percent evaluation will be assigned.  A 20 
percent evaluation will be assigned for moderate disability 
due to recurrent subluxation or lateral instability of the 
knee.  A 10 percent evaluation will be assigned for slight 
disability of the knee.  38 C.F.R. § 4.71a.

A review of the record on appeal shows that the veteran 
appeared for a VA examination in June 1996.  At that time, it 
was noted that the left knee had minor tenderness on the 
anterior joint margin and patellofemorial crepitus but no 
instability or swelling.  Knee x-rays were normal.  

The veteran next appeared for a VA examination in December 
1996.  At that time, after noting the veteran's complaints of 
left knee pain with weakness and occasional giving way, 
examination of the left knee was normal except for mild 
crepitance with motion (i.e., there was no effusion, the knee 
was stable to varus valgus and AP, and there were negative 
McMurray's as well as Lachman's).  X-rays of the left knee 
were normal.

When most recently seen by VA in May 2002, the veteran 
reported that he used a knee brace as well as a cane, on 
occasion.  Next, the veteran complained of chronic left knee 
pain that increased with activity as well as giving way.  On 
examination, the veteran had pain in the patellar tendon 
region with McMurray's (internal but not external) and at 
terminal flexion.  However, there was no tenderness to 
palpation, effusion, crepitation with motion, and his gait 
was within normal limits.  The cruiciate and collateral 
ligaments were stable.  X-rays showed degenerative changes.  
Thereafter, the examiner opined that the veteran's 
"[f]unctional impairment is rated as close to moderate . . 
." 

Giving the findings made by the May 2002 VA examiner, the 
Board is persuaded by the record that the veteran's left knee 
disorder is productive of such degree of impairment as to 
warrant assignment of a 20 percent rating under Diagnostic 
Code 5257, representing a moderate level of impairment of the 
knee.  In this regard, the Board has also applied the 
provisions of 38 C.F.R. § 4.7, inasmuch as the disability 
picture more nearly approximates the criteria required for 
the higher rating.  However, nothing in the record suggests 
that the veteran's left knee problems have reached the point 
that it may be considered "slight."  Although a brace is 
apparently indicated to control instability, suggesting 
difficulties that may be characterized as more than 
"moderate," his ligaments have nevertheless been found to 
be intact and his knee was stable--findings which indicate 
that the instability he experiences is not so debilitating as 
to be considered severely disabling.

As to the Courts findings in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Board notes that the veteran's disability rating 
for his left knee disorder was assigned based on Diagnostic 
Code 5257 which does not rate the severity of the veteran's 
limitation of motion.  Therefore, the Court's holding in 
DeLuca v. Brown, as well as the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2002), do not apply to the case on appeal.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO or the veteran's April 1997 personal 
hearing testimony.  Moreover, the Board recognizes that lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, their statements 
as to the severity of the veteran's disability are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Therefore, the Board gives more 
weight to the clinical evidence of record found in the VA 
examination reports. 


ORDER

Service connection for a skin rash is granted.

Entitlement to an increased rating to 20 percent for left 
knee disorder is granted, subject to the laws and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

